       Case 1:02-cr-00743-CM Document 434 Filed 01/08/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA       )
                               )
     VS.                       )
                               )     No. 1:02 CR 743-7
                               )
PETER GOTTI,                   ) MOTION FOR A HEARING AND/OR DEPOSITION
                               )
                               )
           Defendant           )

     The defendant Peter Gotti, by his counsel, respectfully shows the Court that:

     1. If the Court believes it would be helpful, we are certainly open to a hearing

        on the pending motion, and/or to a videotaped deposition of Peter Gotti at

        FMC Butner.

                                        Respectfully submitted,

                                        /s/ James B. Craven III
                                        James B. Craven III
                                        NC State Bar 997
                                        Attorney for the Defendant Peter Gotti
                                        P.O. Box 1366
                                        Durham, NC 27702
                                        (919)688-8295
                                        JBC64@MINDSPRING.COM


                            CERTIFICATE OF SERVICE

     I have this day served Government counsel electronically:

     Jun Xiang, Esquire
     Assistant United States Attorney
     One St. Andrew’s Plaza
     New York, NY 10007
     Jun.Xiang@usdoj.gov

     This 8th day of January 2020.
                                              /s/ James B. Craven III
                                              James B. Craven III




                                                                                     1
